ALLOWABILITY NOTICE
Claims 15 and 35-45 are pending in this action.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 15 and 35-45 are allowed.

The following is an examiner’s statement of reasons for allowance:  The cited prior art references, Venkat et al. (US Patent No. 9,887,992), Huang (US PGPUB No. 2015/0227946), Houthooft et al. (US PGPUB No. 2016/0219039), Harris (US PGPUB No. 2015/0379154) and Ahmed et al. (“Privacy Preserving Web Based Transaction Using E-Smart Card and Image Authentication”, doi: 10.1109/ICACCE.2015.60, 2015, pp. 465-470) [cited in 892 dated 3/23/2021], do not alone or in combination teach the recited features of independent claims 15, 35-38 and 43. While the references disclose some of the principle features of the claimed invention, the combination of the recited steps and the specificity of the recited steps, distinguish the claimed invention from the prior art.  For example, the invention requires the generation of a user verifiable code along with an authentication challenge which includes a barcode. Furthermore, the independent claims require that the transaction must be authenticated via a hash comparison, a signing of the transaction by an authentication server, user consent, out-of-band authentication and/or a credential check by the ISP, respectively. These along .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER C SHAW whose telephone number is 571-270-7179.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER C SHAW/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        April 11, 2021